IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-93,505-01


             EX PARTE GLORIA ELIZABETH ROMERO-PEREZ, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. CR2016-659-001 IN THE 207TH DISTRICT COURT
                            FROM COMAL COUNTY


       Per curiam. KELLER , P.J., dissents. YEARY , J., concurs.

                                          OPINION

       Applicant was convicted of continuous trafficking of persons and sentenced to 25 years’

imprisonment. She filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends that she was denied her right to an appeal. Based on the record, we find

that Applicant was denied an appeal through no fault of her own.

       Relief is granted. Ex parte Axel, 757 S.W.2d 369 (Tex. Crim. App. 1988); Jones v. State,

98 S.W.3d 700 (Tex. Crim. App. 2003). Applicant may file an out-of-time appeal of her conviction

in cause number CR2016-659 from the 207th District Court of Comal County. Within ten days from

the date of this Court’s mandate, the trial court shall determine whether Applicant is indigent. If
                                                                                                  2

Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent her on direct appeal. Should Applicant decide to appeal, she must file a written notice

of appeal in the trial court within thirty days from the date of this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: JULY 27, 2022
Do not publish